II




                                                                                                    FILED
                                                                                                        OCT 262009
                                  UNITED STATES DISTRICT COURT                                 Clerk, U.S. District and
                                  FOR THE DISTRICT OF COLUMBIA                                   Bankruptcy Courts

      JEROME JULIDS BROWN, SR.,

                     Plaintiff,

             v.                                              Civil Action No.        09 2012
      SUBURBAN PROPANE L.P.,

                     Defendant.

                                        MEMORANDUM OPINION

             For purposes of this Memorandum Opinion and Order, the Court consolidates three

      complaints, each of which is accompanied by an application to proceed in forma pauperis.

             Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint contain a short

      and plain statement of the grounds upon which the court's jurisdiction depends, a short and plain

      statement showing that the pleader is entitled to relief, and a demand for judgment for the relief

      the pleader seeks to obtain. Fed. R. Civ. P. 8(a). The purpose of the minimum standard of Rule

      8 is to give fair notice to the defendants of the claim being asserted, sufficient to prepare a

      responsive answer, to prepare an adequate defense and to determine whether the doctrine of res

      judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

             Plaintiffs complaint fails to accomplish the basic purpose of Rule 8(a). Each pleading

      purports to be a petition for a writ, but it is unclear from the pleading and the attachments the

      relief plaintiff is seeking. Accordingly, the complaint will be dismissed without prejudice for

      failure to comply with Fed. R. Civ. P. 8(a).l


                     The Court notes that, in this calendar year, plaintiffhas filed at least eight
      complaints, each dismissed without prejudice for its failure to comply with Fed. R. Civ. P. 8(a).

                                                        1




(NJ
        An Order consistent with this Memorandum Opinion will be issued separately on this

date.

                                                                                     ..
                                           United States District Judge




                                              2